Citation Nr: 1619655	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-00 492A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left foot.

2.  Entitlement to a rating in excess of 30 percent for cervical spondylosis, postoperative discectomy.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left upper extremity.

5.  Entitlement to an initial compensable rating for a scar of the cervical spine.  

6.  Entitlement to an initial compensable rating for a scar of the left lateral lower leg.

7.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.  

8.  Entitlement to a rating in excess of 10 percent for left peroneal neuropathy.

9.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.

10.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1972 to January 1974 and from July 1977 to May 1990.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011, March 2011, and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1972 to January 1974 and from July 1977 to May 1990.



2.  On March 5, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


